PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/896,218
Filing Date: 14 Feb 2018
Appellant(s): Kennametal Inc.



__________________
Peter J. Rashid
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March, 24th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 16th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
A.  The Board Should Affirm the Final Rejection of Claim 1 Because the Combination of Simms US 3,293,727 in view of Lee US 2007/0036622 Establishes a Prima Facie Case of Obviousness 
Examiner addresses Appellant’s arguments under section IV-1, located on pages 13-14 of the Appeal Brief directed to: claim 1 not being obvious over Simms US 3,293,727 in view of Lee US 2007/0036622.
Appellant argues starting on page 14 of the Appeal Brief that:
“…In re Aller does not apply here. Aller was directed to a chemical process in which the process of the Appellant was identical with that of the prior art, except that the Appellants’ claims specified a lower temperature and higher sulphuric acid concentrations as compared to the prior art. Specifically, the Appellant’s process claimed a temperature range of between 40°C and 80°C and sulphuric acid concentrations between 25% and 70%, while the prior art taught a temperature of 100°C and an acid concentration of 10%. The court in Aller held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.”

Examiner disagrees.
In re Aller is an appropriate rationale used in the modification of Simms US 3,293,727 in view of Lee US 2007/0036622
The technology within the fact pattern of the In re Aller case, does not prevent the holding from being applied to cases involving other technologies.  That is, the holding is areas where result-effective variables are optimized to meet a claimed range.  The holding is not as narrow as Appellant desires and the decision In re Aller case was not limited to only chemical composition ranges.  
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
Appellant argues starting on page 14 of the Appeal Brief that:
“Appellant respectfully submits that the general conditions of the claimed invention is not disclosed in Simms because the claimed invention is not identical to Simms, except for the magnitude of the outer diameter of the first internal coolant exit passageway, and the cross-sectional area of the at least one exit coolant passageway having a value at least 3-10 times less than the cross-sectional area of the at least one internal coolant inlet passageway.”

Examiner disagrees1.
The modification of Simms US 3,293,727 in view of Lee US 2007/0036622 is an obviousness type rejection under 35 U.S.C. 103 and not an anticipation rejection under 35 U.S.C. 102
An obviousness rejection was made to the Simms reference.  As such, the optimization rationale on the obviousness rejection is properly applied because it is taking the result effective variables of one larger diameter and one smaller diameter and placing those values within the claimed range.
Accordingly, in response to Appellants argument that “the general conditions of the claimed invention is not disclosed in Simms because the claimed invention is not identical to Simms” (Appeal Brief Page 14) (emphasis in original) is not correct since Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.
If Appellant's argues for requirement of the prior art being identical to the claimed invention, then obvious-type rejections under 35 USC 103 would be effectively removed from the statutory framework.  In such a case, all prior art would need to anticipate the claimed invention.  Appellant seems to be under the impression that if a prior art reference fails to anticipate (i.e. under 35 USC 102) the claimed invention, then the invention is un-obvious and beyond the scope of the prior art.  This is not the case. 
The modification of Simms is a question of obviousness and not a question of anticipation, thus proper.
Additionally, as best understood, it appears that Appellant is agreeing with the Examiner by stating that Simms discloses “the magnitude of the outer diameter of the first internal coolant exit passageway, and the cross-sectional area of the at least one exit coolant passageway having a value at least 3-10 times less than the cross-sectional area of the at least one internal coolant inlet passageway” (Appeal Brief at Page 14) (emphasis in original).  Accordingly, it seems that Appellant agrees with the Examiner that Simms discloses that the outer diameters of the first internal coolant exit and inlet passageways and their respective cross-sectional areas each has a respective value and those values are different.  As such, the optimization rationale is properly applied because it is taking the result effective variables of one larger diameter and one smaller diameter and placing those values within the claimed range.
Thus, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection. 
Appellant argues starting on page 14 of the Appeal Brief that:
“there is no mention whatsoever in Simms of the value of the diameter of any coolant passageway, let alone the relative value of the diameters of an inlet passageway and an exit passageway, because Simms is not directed to providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface.”

Examiner disagrees.
The modification of Simms US 3,293,727 in view of Lee US 2007/0036622 is proper since base reference Simms US 3,293,727 does mention in the drawings that each coolant passageway has a diameter
While Simms does not explicitly disclose the claimed range, the disclosure shows that there is a diameter with a cross-sectional area on each of the internal coolant exit passageway(s) and the internal coolant inlet passageway. The diameters clearly have a magnitude relationship of one being noticeable larger than the other.  These relative diameters are result effective variables recognized to one skill in the art, that impact coolant flow and pressure to the cutting area of the tool for both chip removal and cooling of the tool. As such, the obviousness rejection on the basis of modifying these result-effective variables in order to optimize the results (coolant flow and pressure) is proper. See In re Aller, 220 F.2d at 456 (holding that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation).
In accordance to the guidelines set forth in MPEP section 2125 (I):
“Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”

Accordingly, a person having ordinary skill on the art would recognize that Simms discloses, teaches or suggests on the drawings (see for example annotated Figure of Simms below) that each of the coolant inlet/exit passageways has a respective diameter and a respective cross-sectional area; the diameter and cross-sectional area of the first internal coolant inlet passageway being noticeable larger than the diameter and cross-sectional area of 
    PNG
    media_image2.png
    498
    663
    media_image2.png
    Greyscale
the first internal coolant exit passageway.







The modification of Simms US 3,293,727 in view of Lee US 2007/0036622 is capable of performing the intended use limitation
In accordance to the guidelines set forth in MPEP sections: 2111.02, 2114 (II), and 2112.01 (I) respectively:
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995).”
 “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)."
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”

Because: 1) the preamble sets the scope of the claim and preamble is to a “replaceable drill head”; and 2) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; therefore, the replaceable drill head with the coolant inlet/exit passageways of modified Simms are indeed capable of handling and delivering gaseous supercritical Fusion CO2 coolant.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Since the prior art is the same structurally, the function recited in the thereby clause2 is met.
Appellant argues starting on page 14 of the Appeal Brief that:
“the claimed invention requires second length of the at least one first coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway, which is also not taught in Simms.  Thus, Appellant asserts that the general conditions of the claimed invention is not taught in Simms, and therefore In re Aller does not apply here”

Examiner disagrees.
The modification of Simms US 3,293,727 in view of Lee US 2007/0036622 is an obviousness type rejection under 35 U.S.C. 103 and not an anticipation rejection under 35 U.S.C. 102
An obviousness rejection was made to the Simms reference.  As such, the optimization rationale on the obviousness rejection is properly applied because it is taking the result effective variables of one longer length and one shorter length and placing those values within the claimed range.
Accordingly, in response to Appellants argument that “the claimed invention requires second length of the at least one first coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway, which is also not taught in Simms” (Appeal Brief at Page 14) (emphasis in original) is not correct since Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.
If Appellant's argues for requirement of the prior art being identical to the claimed invention, then obvious-type rejections under 35 USC 103 would be effectively removed from the statutory framework.  In such a case, all prior art would need to anticipate the claimed invention.  Appellant seems to be under the impression that if a prior art reference fails to anticipate (i.e. under 35 USC 102) the claimed invention, then the invention is un-obvious and beyond the scope of the prior art.  This is not the case.
While Simms does not explicitly disclose the claimed range, the disclosure shows that the at least one internal coolant inlet passageway (38) has a first length (with a first length dimension) and at least one first internal coolant exit passageway (refer to at least one or all of: 40-43) has a second length (with a second length dimension).  The first and second lengths clearly have a magnitude relationship of one being noticeable longer than the other.  These relative lengths are result effective variables recognized to one skill in the art, that impact coolant flow and pressure to the cutting area of the tool. As such, the obviousness rejection on the basis of modifying these result-effective variables in order to optimize the results (coolant flow and pressure) is proper. See In re Aller, 220 F.2d at 456 (holding that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation).
In accordance to the guidelines set forth in MPEP section 2125 (I):
“Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."

Accordingly, a person having ordinary skill on the art would indeed recognize that Simms discloses, teaches or suggests on the drawings (see for example annotated Figure of Simms below) the at least one internal coolant inlet passageway (38) has a first length and at least one first internal coolant exit passageway (see at least the length of 42 below) has a second length, the second length noticeably less than the first length.

    PNG
    media_image3.png
    494
    657
    media_image3.png
    Greyscale







In accordance to the guidelines set forth in MPEP section 2144.05 (II-A):
 “identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”
 “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382”
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929)”
“Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)” 

A modification of base reference Simms was made utilizing the result effective variable analysis, because base reference Simms does indeed disclose the result effective variables, and the Appellant does not provide evidence that indicates that the claimed ranges are critical, the principles used in rejecting the claims are proper.  Therefore, because the general conditions of the claim, i.e. that the cutting tool is made up of a defined length of the at least one first coolant exit passageway (40-43) and a defined length of the at least one first coolant inlet passageway (38), were disclosed in the prior art by Simms, it is not inventive to discover the optimum workable range of a result effective variable (i.e. a variable which achieves a recognized result) by routine experimentation.  In this case, the recognized result is that the length of each of the at least one coolant exit passageway and the at least one coolant inlet passageway, will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Simms’s length of the at least one first coolant exit passageway (40-43) to be as desired, such as at least 2-10 times less than the length of the at least one internal coolant inlet passageway (38).  
In re Aller is an appropriate rationale used on the modification of Simms US 3,293,727 in view of Lee US 2007/0036622
In accordance to the guidelines set forth in MPEP section 2144.05 (II-A) the principles of In re Aller state that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation. In re Aller.”

The technology within the fact pattern of the In re Aller case, does not prevent the holding from being applied to cases involving other technologies.  That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.  The holding is not as narrow as Appellant desires and the decision In re Aller case was not limited to only chemical composition ranges.  
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.

B.  The Board Should Affirm the Final Rejection of Claims 1 and 18 Because the Combination of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 Establishes a Prima Facie Case of Obviousness 
Examiner addresses Appellant’s arguments under section IV-2, located on pages 17-18 of the Appeal Brief directed to: claims 1 and 18 not being obvious over Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547.
Appellant reiterates starting on page 17 of the Appeal Brief that:
“…In re Aller does not apply here. Aller was directed to a chemical process in which the process of the Appellant was identical with that of the prior art, except that the Appellants’ claims specified a lower temperature and higher sulphuric acid concentrations as compared to the prior art. Specifically, the Appellant’s process claimed a temperature range of between 40°C and 80°C and sulphuric acid concentrations between 25% and 70%, while the prior art taught a temperature of 100°C and an acid concentration of 10%. The court in Aller held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.”

Examiner disagrees.
In re Aller is an appropriate rationale used on the modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547
The technology within the fact pattern of the In re Aller case, does not prevent the holding from being applied to cases involving other technologies.  That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.  The holding is not as narrow as Appellant desires and the decision In re Aller case was not limited to only chemical composition ranges.  
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
Appellant argues starting on page 17 of the Appeal Brief that:
“In the present application, Appellant respectfully submits that the general conditions of the claimed invention is not disclosed in Karlsson because the claimed invention is not identical to Karlsson, except for the magnitude of the outer diameter of the first internal coolant exit passageway, and the cross-sectional area of the at least one exit coolant passageway having a value at least 3-10 times less than the cross-sectional area of the at least one internal coolant inlet passageway.”

Examiner disagrees.
The modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 is an obviousness type rejection under 35 U.S.C. 103 and not an anticipation rejection under 35 U.S.C. 102
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
An obviousness rejection was made to the Karlsson reference based on the result effective variables as taught in Yankoff.  As such, the optimization rationale in the obviousness rejection is properly applied because it is taking the result effective variables of one larger diameter and one smaller diameter and placing those values within the claimed range.
Accordingly, in response to Appellants argument that “the general conditions of the claimed invention is not disclosed in Karlsson because the claimed invention is not identical to Karlsson” (Appeal Brief Page 17) (emphasis in original) is not correct since Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.  
If Appellant's argues for requirement of the prior art being identical to the claimed invention, then obvious-type rejections under 35 USC 103 would be effectively removed from the statutory framework.  In such a case, all prior art would need to anticipate the claimed invention.  Appellant seems to be under the impression that if a prior art reference fails to anticipate (i.e. under 35 USC 102) the claimed invention, then the invention is un-obvious and beyond the scope of the prior art.  This is not the case here.
In accordance to the guidelines set forth in MPEP section 2141.03 (I):
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.”

Accordingly, a person having ordinary skill in the art would have been able to fit the teachings of Yankoff into Karlsson together like pieces of a puzzle.  
It would have been obvious to a person having ordinary skill in the art at the time the Appellant’s invention was filed, to modify the shape of the passageway(s) of Karlsson, to be nozzle in shape, with the second cross-sectional area of the first internal coolant passageway being less than the first cross-sectional area of the first internal inlet passageway, as taught by Yankoff, to improve tool life and chip control by jetting and discharging high velocity coolant to the machining end.  The modification of Karlsson in view of Yankoff is a question of obviousness and not a question of anticipation, thus proper.
Additionally, as best understood, it appears that Appellant is agreeing with the Examiner by stating that Karlsson3 discloses “the magnitude of the outer diameter of the first internal coolant exit passageway, and the cross-sectional area of the at least one exit coolant passageway having a value at least 3-10 times less than the cross-sectional area of the at least one internal coolant inlet passageway” (Appeal Brief at Page 14) (emphasis in original).  Accordingly, it appears that Appellant agrees with the Examiner that Karlsson discloses that the outer diameters of the first internal coolant exit and inlet passageways and their respective cross-sectional areas each has a respective value and those values are different.  As such, the optimization rationale is properly applied because it is taking the result effective variables of one larger diameter and one smaller diameter and placing those values within the claimed range.
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
Appellant argues on page 17 of the Appeal Brief that:
“there is no mention whatsoever in Karlsson of the value of the diameter of any coolant passageway, let alone the relative value of the diameters of an inlet passageway and an exit passageway, because Karlsson is not directed to providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface.”

Examiner disagrees.
The basis of the rejection is on the combination of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 and not solely on Karlsson et al. US 5,947,660 
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is on the combination of Karlsson in view of Yankoff and teaching reference Yankoff was the one relied upon to teach the missing limitations claimed, not solely on Karlsson as argued by Appellant.  
The modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 is proper since the combination of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 does indicate on at least their drawings that each coolant passageway has a diameter

    PNG
    media_image4.png
    518
    914
    media_image4.png
    Greyscale
Karlsson certainly has disclosure, teaching or suggestion on the drawings (see for example annotated Figure of Karlsson below) that each of the coolant inlet/exit passageways have a diameter.  






Yankoff certainly has disclosure, teaching or suggestion on the drawings (see for example annotated Figure of Yankoff below; column 8, line 50 for the circular shape of 32; column 9, line 50 for the diameter of 32; and at least column 9, line 16 for the diameter of 34) 
    PNG
    media_image5.png
    446
    445
    media_image5.png
    Greyscale
that each of the coolant inlet/exit passageways has a diameter.  







While Karlsson does not explicitly disclose the claimed range, the disclosure shows that there is a diameter with a cross-sectional area on each of the internal coolant exit passageway(s) and the internal coolant inlet passageway.  The diameters clearly have a magnitude.  Teaching reference Yankoff shows that the diameters clearly have a magnitude relationship of one being noticeable larger than the other.  These relative diameters as taught by Yankoff are result effective variables recognized to one skill in the art, that impact coolant flow and pressure to the cutting area of the tool. As such, the obviousness rejection on the basis of modifying Karlsson to include these result-effective variables in order to optimize the results (coolant flow and pressure) is proper. See In re Aller, 220 F.2d at 456 (holding that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation).
In accordance to the guidelines set forth in MPEP section 2125 (I):
“Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."

Accordingly, a person having ordinary skill on the art would recognize that both Karlsson and Yankoff discloses, teaches or suggests in the drawings (see for example annotated Figures of Karlsson and Yankoff above) that each of the coolant inlet/exit passageways have a diameter and a cross-sectional area.  In Yankoff (as annotated in Figure 2 above) the diameter and cross-sectional area of the first internal coolant inlet passageway being noticeable larger than the diameter of the first internal coolant exit passageway4.
The modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 based is capable of performing the intended use limitation
In accordance to the guidelines set forth in MPEP sections: 2111.02, 2114 (II), and 2112.01 (I) respectively:
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995).”
 “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)."
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”

Because: 1) the preamble sets the scope of the claim and preamble is to a “replaceable drill head”; and 2) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; therefore, the replaceable drill head with the coolant inlet/exit passageways of modified Karlsson are indeed capable of handling and delivering gaseous supercritical Fusion CO2 coolant, as the function will result from the modification of Karlsson with the teachings of Yankoff to improve tool life and chip control by jetting and discharging high velocity coolant to the machining end5.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the prior art is the same structurally, the function recited in the thereby clause6 is met.
Appellant argues starting on page 18 of the Appeal Brief that:
“the claimed invention requires second length of the at least one first coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway, which is also not taught in Karlsson.  Thus, Appellant asserts that the general conditions of the claimed invention is not taught in Karlsson, and therefore In re Aller does not apply here”

Examiner disagrees.
The modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 is an obviousness type rejection under 35 U.S.C. 103 and not an anticipation rejection under 35 U.S.C. 102
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
An obviousness rejection was made to the Karlsson reference based on the result effective variables as taught in Yankoff.  As such, the optimization rationale in the obviousness rejection is properly applied because it is taking the result effective variables of one longer length and one shorter length and placing those values within the claimed range.
Accordingly, in response to Appellants argument that “the claimed invention requires second length of the at least one first coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway, which is also not taught in Karlsson” (Appeal Brief at Page 17) (emphasis in original) is not correct since Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.
If Appellant's argues for requirement of the prior art being identical to the claimed invention, then obvious-type rejections under 35 USC 103 would be effectively removed from the statutory framework.  In such a case, all prior art would need to anticipate the claimed invention.  Appellant seems to be under the impression that if a prior art reference fails to anticipate (i.e. under 35 USC 102) the claimed invention, then the invention is un-obvious and beyond the scope of the prior art.
This is not the case.  The combination of Karlsson in view of the teachings of Yankoff discloses a first coolant exit passageway having a length and a first coolant inlet passageway having a length.  This is to be further explained on section b. below.
The rejection of claims 1 and 18 is on the basis of the combination of Karlsson et al. US 5,947,660 and the teachings of Yankoff US 4,621,547, is proper since teaching reference discloses a first coolant exit passageway having a length and a first coolant inlet passageway having a length
Appellant’s arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Appellant appears to be attacking base reference of Karlsson when teaching reference Yankoff was the one used for the missing limitations of the first coolant inlet passageway having a length and the first coolant exit passageway having a length.
Accordingly, the combination of Karlsson in view of Yankoff disclose the claimed invention as shown below:

    PNG
    media_image6.png
    391
    497
    media_image6.png
    Greyscale

Puzzle pieces of Karlsson as modified by Yankoff

While modified Karlsson does not explicitly disclose the claimed range, the disclosure of teaching reference Yankoff shows that the at least one internal coolant inlet passageway (24/34 of Yankoff now in Karlsson) has a first length (with a first length dimension) and at least one first internal coolant exit passageway (36/32 of Yankoff now in Karlsson), has a second length (with a second length dimension).  The first and second lengths clearly have a magnitude relationship of one being noticeable larger than the other.  These relative lengths are result effective variables recognized to one skill in the art, that impact coolant flow and pressure to the cutting area of the tool. As such, the obviousness rejection on the basis of modifying these result-effective variables in order to optimize the results (coolant flow and pressure) is proper. See In re Aller, 220 F.2d at 456  (holding that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation).
In accordance to the guidelines set forth in MPEP section 2125 (I):
“Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."

Accordingly, a person having ordinary skill on the art would indeed recognize that Karlsson as modified discloses, teaches or suggests in the drawings (see Figure of modified Karlsson above) the at least one internal coolant inlet passageway has a first length and at least one first internal coolant exit passageway has a second length, less than the first length.
In accordance to the guidelines set forth in MPEP section 2144.05 (II-A):
 “identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”
 “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382”
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929)”
“Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)” 

A modification of base reference Karlsson with the teachings of Yankoff was made utilizing the result effective variable analysis, because Karlsson as modified by Yankoff does indeed disclose the general conditions of the claims, and the Appellant does not provide evidence that indicates that the claimed ranges are critical, the principles used in rejecting the claims are proper.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined length of the at least one first coolant exit passageway (36/32 now in Karlsson) and a defined length of the at least one first coolant inlet passageway (24/34 now in Karlsson), were disclosed in the prior art by Karlsson as modified by Yankoff, it is not inventive to discover the optimum workable range of a result effective variable (i.e. a variable which achieves a recognized result) by routine experimentation.  In this case, the recognized result is that the length of each of the at least one coolant exit passageway and the at least one coolant inlet passageway, will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide modified Karlsson’s length of the at least one first coolant exit passageway (36/32 now in Karlsson) to be as desired, such as at least 2-10 times less than the length of the at least one internal coolant inlet passageway (24/34 now in Karlsson).  
In re Aller is an appropriate rationale used on the modification of Karlsson et al. US 5,947,660 and the teachings of Yankoff US 4,621,547
In accordance to the guidelines set forth in MPEP section 2144.05 (II-A) the principles of In re Aller state that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation. In re Aller.”

The technology within the fact pattern of the In re Aller case, does not prevent the holding from being applied to cases involving other technologies.  That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.  The holding is not as narrow as Appellant desires and the decision In re Aller case was not limited to only chemical composition ranges.  
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
C.  The Board Should Affirm the Final Rejection of Claim 18 Because the Combination of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 Establishes a Prima Facie Case of Obviousness 
Examiner addresses Appellant’s arguments under section IV-3, located on pages 18-19 of the Appeal Brief directed to: claim 18 not being obvious over Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547
Appellant reiterates starting on page 18 of the Appeal Brief that:
“…In re Aller does not apply here. Aller was directed to a chemical process in which the process of the Appellant was identical with that of the prior art, except that the Appellants’ claims specified a lower temperature and higher sulphuric acid concentrations as compared to the prior art. Specifically, the Appellant’s process claimed a temperature range of between 40°C and 80°C and sulphuric acid concentrations between 25% and 70%, while the prior art taught a temperature of 100°C and an acid concentration of 10%. The court in Aller held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.

Examiner disagrees.
In re Aller is an appropriate rationale used on the modification of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547
The technology within the fact pattern of the In re Aller case, does not prevent the holding from being applied to cases involving other technologies.  That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.  The holding is not as narrow as Appellant desires and the decision In re Aller case was not limited to only chemical composition ranges.  
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
Appellant argues starting on page 19 of the Appeal Brief that:
“In the present application, Appellant respectfully submits that the general conditions of the claimed invention is not disclosed in Myers because the claimed invention is not identical to Myers, except for the magnitude of the outer diameter of the first internal coolant exit passageway, and the cross-sectional area of the at least one exit coolant passageway having a value at least 3-10 times less than the cross-sectional area of the at least one internal coolant inlet passageway.”

Examiner disagrees.
The modification of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 is an obviousness type rejection under 35 U.S.C. 103 and not an anticipation rejection under 35 U.S.C. 102
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
An obviousness rejection was made to the Myers reference based on the result effective variables as disclosed in both Myers and taught in Yankoff.  As such, the optimization rationale in the obviousness rejection is properly applied because it is taking the result effective variables of one larger diameter and one smaller diameter and placing those values within the claimed range.
Accordingly, in response to Appellants argument that “the general conditions of the claimed invention is not disclosed in Myers because the claimed invention is not identical to Myers” (Appeal Brief Page 19) (emphasis in original) is not correct since Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.  
If Appellant's argues for requirement of the prior art being identical to the claimed invention, then obvious-type rejections under 35 USC 103 would be effectively removed from the statutory framework.  In such a case, all prior art would need to anticipate the claimed invention.  Appellant seems to be under the impression that if a prior art reference fails to anticipate (i.e. under 35 USC 102) the claimed invention, then the invention is un-obvious and beyond the scope of the prior art. This is not the case. 
In accordance to the guidelines set forth in MPEP section 2141.03 (I):
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.”
Accordingly, a person having ordinary skill in the art would have been able to fit the teachings of both Yankoff and Karlsson into Myers together like pieces of a puzzle.  
It would have been obvious to a person having ordinary skill in the art, at the time the Appellant’s invention was filed, to modify the shape of the coolant exit passageway(s) of Myers, to be nozzle in shape with the second cross-sectional area of the first internal coolant exit passageway being less than the first cross-sectional area of the first internal inlet passageway, as taught by Yankoff, to improve tool life and chip control by jetting and discharging high velocity coolant to the machining end.  The modification of Myers in view of Karlsson and in further view of Yankoff is a question of obviousness and not a question of anticipation, thus proper.
Additionally, as best understood, it appears that Appellant is agreeing with the Examiner by stating that Myers discloses “the magnitude of the outer diameter of the first internal coolant exit passageway, and the cross-sectional area of the at least one exit coolant passageway having a value at least 3-10 times less than the cross-sectional area of the at least one internal coolant inlet passageway” (Appeal Brief at Page 19) (emphasis in original).  Accordingly, it seems that Appellant agrees with the Examiner that Myers discloses that the outer diameters of the first internal coolant exit and inlet passageways and their respective cross-sectional areas each has a respective value and those values are different.  As such, the optimization rationale is properly applied because it is taking the result effective variables of one larger diameter and one smaller diameter and placing those values within the claimed range.
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
Appellant argues on page 19 of the Appeal Brief that:
“there is no mention whatsoever in Myers of the value of the diameter of any coolant passageway, let alone the relative value of the diameters of an inlet passageway and an exit passageway, because Karlsson7 is not directed to providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface.”

Examiner disagrees
The basis of the rejection is on the combination of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 and not solely on Myers et al. US 2014/0255116
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 is proper since the combination of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 does indicate on at least their drawings that each coolant passageway has a diameter

    PNG
    media_image7.png
    584
    395
    media_image7.png
    Greyscale
Myers certainly has disclosure, teaching or suggestion on the drawings (see for example annotated Figure 6 of Myers below) that each of the coolant inlet/exit passageways have a diameter8.  







Yankoff certainly has disclosure, teaching or suggestion on the drawings (see for example annotated Figure 2 of Yankoff below; column 8, line 50 for the circular shape of 32; column 9, line 50 for the diameter of 32; and at least column 9, line 16 for the diameter of 34) that each of the coolant inlet/exit passageways has a diameter.  



    PNG
    media_image8.png
    463
    462
    media_image8.png
    Greyscale






While Myers does not explicitly disclose the claimed range, the disclosure shows that there is a diameter with a cross-sectional area on each of the internal coolant exit passageway(s) and the internal coolant inlet passageway(s).  The diameters clearly have a magnitude.  Teaching reference Yankoff teaches that the diameters clearly have a magnitude relationship of one being noticeable larger than the other.  These relative diameters as taught by Yankoff are result effective variables recognized to one skill in the art, that impact coolant flow and pressure to the cutting area of the tool. As such, the obviousness rejection on the basis of modifying Myers to include these result-effective variables in order to optimize the results (coolant flow and pressure) is proper. See In re Aller, 220 F.2d at 456 (holding that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation).
In accordance to the guidelines set forth in MPEP section 2125 (I):
“Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."

Accordingly, a person having ordinary skill on the art would recognize that both Myers and Yankoff discloses, teaches or suggests in their drawings (see for example annotated Figures of Myers and Yankoff above) that each of the coolant inlet/exit passageways have a diameter and a cross-sectional area.  In Yankoff (as annotated in Figure 2 above) the diameter and cross-sectional area of the first internal coolant inlet passageway(s) being noticeable larger than the diameter of the first internal coolant exit passageway(s)9.
The modification of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 is capable of performing the intended use limitation
In accordance to the guidelines set forth in MPEP sections: 2111.02, 2114 (II), and 2112.01 (I) respectively:
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995).”
 “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)."
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”

First, in response to Appellant's argument that Karlsson10 (understood to be Myers instead) is not directed to “providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface” (Appeal Brief Page 19) (emphasis in original), the Examiner notes that base reference Myers is the one in question and not Karlsson.
Therefore, because: 1) the preamble sets the scope of the claim and preamble is to a “replaceable drill head”; and 2) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; then, the replaceable drill head with the coolant inlet/exit passageways of modified Myers are indeed capable of handling and delivering gaseous supercritical Fusion CO2 coolant.  The function will result from the modification of Myers with the teachings of Yankoff to improve tool life and chip control by jetting and discharging high velocity coolant to the machining end11.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Since the prior art is the same structurally, the function recited in the thereby clause12 is met.
Appellant argues starting on page 18 of the Appeal Brief that:
“the claimed invention requires second length of the at least one first coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway, which is also not taught in Myers.  Thus, Appellant asserts that the general conditions of the claimed invention is not taught in Myers, and therefore In re Aller does not apply here”

Examiner disagrees.
The modification of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 is an obviousness type rejection under 35 U.S.C. 103 and not an anticipation rejection under 35 U.S.C. 102
An obviousness rejection was made to the Myers reference.  As such, the optimization rationale on the obviousness rejection is properly applied because it is taking the result effective variables of one longer length and one shorter length and placing those values within the claimed range.
Accordingly, in response to Appellants argument that “the claimed invention requires second length of the at least one first coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway, which is also not taught in Myers” (Appeal Brief at Page 19) (emphasis in original) is not correct since Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.
If Appellant's argues for requirement of the prior art being identical to the claimed invention, then obvious-type rejections under 35 USC 103 would be effectively removed from the statutory framework.  In such a case, all prior art would need to anticipate the claimed invention.  Appellant seems to be under the impression that if a prior art reference fails to anticipate (i.e. under 35 USC 102) the claimed invention, then the invention is un-obvious and beyond the scope of the prior art.  This is not the case.
While Myers does not explicitly disclose the claimed range, the disclosure shows that each one internal coolant inlet passageway(s) (134/137) has a first length (with a first length value) and each one first internal coolant exit passageway(s) (136/138) has a second length (with a second length value).  The first and second lengths clearly have a magnitude relationship of one being noticeable larger than the other.  These relative lengths are result effective variables recognized to one skill in the art, that impact coolant flow and pressure to the cutting area of the tool. As such, the obviousness rejection on the basis of modifying these result-effective variables in order to optimize the results (coolant flow and pressure) is proper. See In re Aller, 220 F.2d at 456 (holding that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation).
In accordance to the guidelines set forth in MPEP section 2125 (I):
“Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."

Accordingly, a person having ordinary skill on the art would indeed recognize that Myers discloses, teaches or suggests on the drawings (see for example annotated Figure 6 of Myers below) that each one internal coolant inlet passageway(s) (134/137) has a first length and each one first internal coolant exit passageway(s) (136/138) has a second length, the second length noticeably less than the first length.

    PNG
    media_image9.png
    764
    1076
    media_image9.png
    Greyscale

In accordance to the guidelines set forth in MPEP section 2144.05 (II-A):
 “identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”
 “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382”
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929)”
“Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)” 

A modification of base reference Myers was made utilizing the result effective variable analysis, because base reference Myers does indeed disclose the result effective variables, and the Appellant does not provide evidence that indicates that the claimed ranges are critical, the principles used in rejecting the claims are proper.  Therefore, because the general conditions of the claim, i.e. that the cutting tool is made up of a defined length of each one first coolant exit passageway(s) (136/138) and a defined length of each one first coolant inlet passageway(s) (134/137), were disclosed in the prior art by Myers, it is not inventive to discover the optimum workable range of a result effective variable (i.e. a variable which achieves a recognized result) by routine experimentation.  In this case, the recognized result is that the length of each of the at least one coolant exit passageway and the at least one coolant inlet passageway, will depend on the desired coolant delivery and coolant pressure towards the cutting edge when machining.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Myer’s length of each one first coolant exit passageway(s) (136/138) to be as desired, such as at least 2-10 times less than the length of each respective one internal coolant inlet passageway(s) (134/137).  
In re Aller is an appropriate rationale used on the modification of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547
In accordance to the guidelines set forth in MPEP section 2144.05 (II-A) the principles of In re Aller state that:
“ [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routing experimentation. In re Aller.”

The technology within the fact pattern of the In re Aller case, does not prevent the holding from being applied to cases involving other technologies.  That is, the holding is applicable to other subject matter areas where result-effective variables are optimized to meet a claimed range.  The holding is not as narrow as Appellant desires and the decision In re Aller case was not limited to only chemical composition ranges.  
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
D.  The Board Should Affirm the Final Rejection Because the Plurality of Spurious Arguments Fail to Overcome the Prima Facie Case of Obviousness 
Appellant argues on the Miscellaneous section, starting on page 20 of the Appeal Brief that:
“according to MPEP 2125. II, the proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale, which is the case in Simms.  Thus, Appellant asserts that the Examiner’s interpretation that Fig. 3 of Simms teaching the relative diameter of the first internal coolant passageway is incorrect”

Examiner disagrees.
Base reference Simms US 3,293,727 does mention on the drawings that each coolant passageway has a diameter
The Examiner notes that, although Simms drawings are not to scale, Simms still has disclosure, teaching or suggestion on the drawings (see for example annotated Figure of Simms under section A-3-a above) that each of the coolant inlet/exit passageways has a diameter.  If there is a diameter, the diameter has to necessarily have a value, dimension or magnitude.  
The Examiner reiterates that while Simms does not disclose the values, the disclosure of Simms indeed has teaching or suggestion on the drawings (see for example annotated Figure of Simms under section A-3-a above) that each of the coolant inlet/exit passageways has a diameter.  
The Examiner also again points out, that in accordance to the guidelines set forth in MPEP section 2125 (I) and section 2125 (II), respectively: 
“Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."
 “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)”

A person having ordinary skill on the art would indeed recognize that Simms discloses, teaches or suggests in the drawings (see for example annotated Figure of Simms under section A-3-a above) since they clearly show that each of the coolant inlet/exit passageways has a diameter with a magnitude and a cross-sectional area; the diameter (and as such, the magnitude of the diameter) and cross-sectional area of the first internal coolant inlet passageway being larger than the diameter (and its magnitude) of the first internal coolant exit passageway.  Additionally, one skilled in the art will recognize that the first internal coolant inlet passageway is larger than the diameter of the first internal coolant exit passageway, for pressurized coolant delivery.  Accordingly, on this basis, a result effective variable analysis was performed for the optimization the claimed diameter values.  
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
Appellant argues on the Miscellaneous section, starting on page 20 of the Appeal Brief that:
“Second, the Examiner asserts that the Appellant did not articulate why the variable at issue would not have been recognized in the prior art as result-effective, and rebuttal was not provided by Appellant. As stated above, the general conditions of the claimed invention has not been met in Simms and Karlsson because: 1) there is no mention whatsoever in Simms of the value of the diameter of any coolant passageway, let alone the relative value of the diameters of an inlet passageway and an exit passageway, because Simms, Karlsson and Myers are not directed to providing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert/chip interface; and 2) there is no mention whatsoever in Simms, Karlsson and Myers of the second length of the at least one first internal coolant exit passageway is at least 2-10 times less than the first length of the at least one internal coolant inlet passageway.”13


Examiner disagrees.
The modification of Simms US 3,293,727 in view of Lee US 2007/0036622 is proper since base reference Simms US 3,293,727 does mention on the drawings that each coolant passageway has a diameter and as such each coolant passageway has a value and that each coolant passageway has a length and as such a value
The Examiner notes that Simms indeed has disclosure, teaching or suggestion on the drawings that each of the coolant inlet/exit passageways has a diameter and that each of the coolant inlet/exit passageways has a length.  This point was already covered by the Examiner on sections: A-3-a and A-4-a to A-4-b above.  Please refer to the sections described above for details.
The modification of Simms US 3,293,727 in view of Lee US 2007/0036622 is capable of performing the intended use limitation
The Examiner reiterates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the replaceable drill head with the coolant inlet/exit passageways of modified Simms are indeed capable of handling and delivering gaseous Supercritical Fusion CO2 coolant.  Since the prior art is the same structurally, the function recited in the thereby clause14 is met.
This point was already covered by the Examiner on section A-3-b.  Please refer to the sections described above for details.
The modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 is capable of performing the intended use limitation since the basis of the rejection is on the combination of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 and not solely on Karlsson et al. US 5,947,660 
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  A person having ordinary skill on the art would indeed recognize that both Karlsson and Yankoff discloses, teaches or suggests on the drawings that each of the coolant inlet/exit passageways have a diameter and a cross-sectional area.  In Yankoff the diameter and cross-sectional area of the first internal coolant inlet passageway being larger than the diameter of the first internal coolant exit passageway.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, replaceable drill head with the coolant inlet/exit passageways of modified Karlsson in view of the teachings of Yankoff are indeed capable of handling and delivering gaseous Supercritical Fusion CO2 coolant. 
This point was already covered by the Examiner on sections B-3-a, B-3-b and B-3-c above.  Please refer to the sections described above for details.
The modification of Karlsson et al. US 5,947,660 in view of Yankoff US 4,621,547 is proper since teaching reference Yankoff US 4,621,547 does mention on the drawings that each coolant passageway has a length
An obviousness type rejection on the basis of “result effective variable analysis” was performed to base reference Karlsson to determine obviousness over the optimization of the claimed values as such, Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.  Appellant’s arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant appears to be attacking base reference of Karlsson when teaching reference Yankoff was the one used for the missing limitations of the first coolant inlet passageway having a length and the first coolant exit passageway having a length. Accordingly, the combination of Karlsson in view of Yankoff disclose the claimed invention.  
The Examiner already has discussed this on section B-4-a and B-4-b above.  Refer to discussion above for details.
The modification of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 is capable of performing the intended use limitation since the basis of the rejection is on the combination of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 and not solely on Myers 
A person having ordinary skill on the art would indeed recognize that both Myers and Yankoff discloses, teaches or suggests on the drawings that each of the coolant inlet/exit passageways have a diameter and a cross-sectional area.  In Yankoff the diameter and cross-sectional area of the first internal coolant inlet passageway being larger than the diameter of the first internal coolant exit passageway.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, replaceable drill head with the coolant inlet/exit passageways of modified Myers and in view of the teachings of Yankoff are indeed capable of handling and delivering gaseous Supercritical Fusion CO2 coolant. 
This point was already covered by the Examiner on sections C-3-a, C-3-b and C-3-d above.  Please refer to the sections described above for details.
The modification of Myers et al. US 2014/0255116 in view of Karlsson et al. US 5,947,660 and in further view of Yankoff US 4,621,547 is proper since base reference Myers does mention on the drawings that each coolant passageway has a length
An obviousness type rejection on the basis of “result effective variable analysis” was performed to base reference Myers to determine obviousness over the optimization of the claimed values as such, Appellant is applying the incorrect rule of law or statutory standard rationale for a determination on which a rejection under obviousness type rejection 35 U.S.C. 103 was made.  Appellant’s arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant appears to be attacking un-modified base reference of Myers, when Myers was first modified by doing a result effective variable analysis and further modified by teaching reference Yankoff.  Modified Myers was relied upon for the missing limitations of the first coolant inlet passageway having a length and the first coolant exit passageway having a length.  Accordingly, the combination of Myers in view of Karlsson and in further view of Yankoff disclose the claimed invention.  
The Examiner already has discussed this on section C-4-a and C-4-b above.  Refer to discussion above for details.
As such, a prima facie case of obviousness has been established and the Board should affirm the Final Rejection.
D.  The Board Should Affirm the Final Rejection of Claims 7-8, 19-23, 29-32, 34-35 and 36 Because Appellant does not Allege an Error Against the Obviousness Rejection under 35 U.S.C 103
Appellant fails to set forth an alleged error against the rejection of claims 7-8, 19-23, 29-32, 34-35 and 36.  An Appellant’s brief must present arguments in response to every ground of rejection recited in the Office action from which the appeal has been taken.  See MPEP § 1205.02; 37 CFR 41.37(c)(l)(iv). “If a ground of rejection stated by the examiner is not addressed in the Appellant’s brief, Appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it…MPEP § 1205.02. A belief that a ground of rejection is clearly improper does not justify silence of that viewpoint, Appellant must identify why the examiner erred as to the ground of rejection. Id. Thus, because Appellant failed to set forth an alleged error relative to the rejection of claim 7-8, 19-23, 29-32, 34-35 and 36, the Board should affirm the anticipation rejection.

(3) Conclusion
A person of ordinary skill in the art would interpret prior art drawings as having diameters, cross-sectional areas and length each with respective magnitudes.  Accordingly, optimization of values of these result effective variables would have been obvious to one with ordinary skill in the art depending on the desired coolant pressure and delivery when machining, because the technology within the fact pattern of the In re Aller case, does not prevent the holding from being applied to cases involving other technologies.   For the foregoing reasons, the Board should affirm the Final Rejection.

Respectfully submitted,
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        
Conferees:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee’s teachings have not been argued by Appellant.  It is noted that the overall combination of Simms in view of Lee has not been argued.  Appellant’s arguments in bulk are regarding the obviousness rationale of Simms reference to include the claimed values/ranges.  
        2 “thereby producing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert-chip interface” as recited on claim in question (claim 1).
        3 The combination of Karlsson as modified by Yankoff is the one relied upon to disclose the outer diameter of the first internal coolant exit passageway and the cross-sectional area of the first internal coolant exit passageway each having a value, the value being of at least 3-10 times less than that value of the cross-sectional area of the at least one internal inlet passageway and as such the outer diameter of the internal inlet passageway, and not Karlsson by itself.
        4 Column 16, lines 53-57 and column 16, lines 63-68 of Yankoff disclose that the internal coolant inlet passageway (24/34) is larger than the internal coolant exit passageway (32) such that coolant is accelerated within internal passageway and ejected at high velocity from said exit passageway.
        5 Yankoff: col 4, lines 9-19; col 9, lines 1-27 and col 13, lines 10-15
        6 “thereby producing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert-chip interface” as recited on claim in question (claim 1).
        7 It appears that Appellant is mistaken on the reference used herein.  Karlsson is not the reference in question, Myers is the reference in question.
        8 Figure 5 of Myers also shows coolant passageways with a diameter.
        9 Column 16, lines 53-57 and column 16, lines 63-68 of Yankoff disclose that the internal coolant inlet passageway (24/34) is larger than the internal coolant exit passageway (32) such that coolant is accelerated within internal passageway and ejected at high velocity from said exit passageway.
        10 As best understood, it appears that Appellant is referring to Myers instead of Karlsson.
        11 Yankoff: col 4, lines 9-19; col 9, lines 1-27 and col 13, lines 10-15
        12 “thereby producing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert-chip interface” as recited on claim in question (claim 1).
        13 Appellant arguments are unclear.  As such, as best understood, the Examiner is interpreting them as because none of the references used in the rejections teach the result-effective variable of the length and diameter dimensions, then the rejections provided by the Examiner are erroneous.
        14 “thereby producing an increased delivery of pressurized gaseous Supercritical Fusion CO2 coolant to an insert-chip interface” as recited on claim in question (claim 1).